Beck, J.
1. As a general rule, wlien the court in its charge to the jury has committed error in some portion thereof, the withdrawal of the erroneous part and, after calling the jury’s attention thereto and stating to them distinctly and unequivocally that such portion of the charge is withdrawn, giving them the correct rule upon the issue covered by the erroneous charge, cures the error.
2. While some of the charges, besides those withdrawn by the court, of which complaint was made, may not have been in all respects accurate or aptly expressed, yet, when viewed in the light of the evidence and the entire charge, the excerpts of which complaint was made were not such as to require a new trial for any of the reasons assigned therein.
3. Such of the requests to charge as were not open to the criticism that they were not correct statements of the rules of law applicable to the case made by the pleadings and evidence, or that they were argumentative in form, were sufficiently covered by the charge of the court as given.

Judgment affirmed.


All the Justices concur.